DETAILED ACTION
1.	This office action is a response to an application filed 08/23/2021 in which claims 3-5 have been amended and claims 6-11 have been added in a preliminary amendment filed 08/23/2021. Claims 1-11 in the application are pending and currently being examined.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
3.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Claim Interpretation
4.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: “storage unit” in claim 1; “rod-shaped member” in claims 1 & 3-11; “transfer unit” in claims 1-11; “columnar members” in claim 3.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant wishes to provide further explanation or dispute the examiner' s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
6.	 The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


7.	Claims 1-11 are rejected under AIA  35 U.S.C. 102(a)(1) as being anticipated by Yeaton et al. (US 2013/0195734 A1) hereinafter Yeaton.
	As regards to claim 1, Yeaton discloses a fluid material application device (abs; fig 1-5), comprising: 
a storage unit 100 that stores a fluid material ([0007]-[0010]; [0019]-[0020]; [0022]-[0033]; fig 1-3; clm 1); 
a rod-shaped member 200 that moves into and out from the storage unit 100 ([0007]-[0011]; [0023]-[0033]; fig 1-5; clm 1); and 
a transfer unit 1010+1015+1017 capable of holding the fluid material by moving away from and moving close to the rod-shaped member 200 protruding from the storage unit 100 so that the fluid material adhering to the rod-shaped member 200 is transferred to the transfer unit 1010+1015+1105+1125 ([0007]-[0011]; [0019]-[0033]; fig 1-5; clm 1).
As regards to claim 2, Yeaton discloses a fluid material application device (abs; fig 1-5), wherein the transfer unit 1010+1015+1105+1125 is moved to an application target 1017 in groove 1110 to be close to and away from the application target 1017 in groove 1110 ([0007]-[0011]; [0019]-[0033]; fig 1-5; clm 1).
As regards to claim 3, Yeaton discloses a fluid material application device (abs; fig 1-5), wherein the transfer unit 1010+1015+1105+1125 has a pair of openable and closeable elongated grippers 1105 (see fig 1), and the elongated grippers 1105 (see fig 1) are capable of pinching the rod-shaped member 200 therebetween through a fluid-tight fitting (i.e. a pipette arm interface head 300) with a pipette 1125 ([0007]-[0011]; [0019]-[0033]; fig 1-5; clm 1).
As regards to claim 4, Yeaton discloses a fluid material application device (abs; fig 1-5), wherein a recessed portion 300 having a shape corresponding to the rod-shaped member 200 is formed in contact with the transfer unit 1010+1015+1105+1125 ([0007]-[0011]; [0019]-[0033]; fig 1-5; clm 1)
As regards to claim 5, Yeaton discloses a fluid material application device (abs; fig 1-5), wherein the transfer unit 1010+1015+1105+1125 has a groove 1110 which is recessed from a surface closest to the rod-shaped member 200 and in which the fluid material is held on a slide 1017 ([0007]-[0011]; [0019]-[0033]; fig 1-5; clm 1).
As regards to claim 6, Yeaton discloses a fluid material application device (abs; fig 1-5), wherein the transfer unit 1010+1015+1105+1125 has a pair of openable and closeable elongated grippers 1105 (see fig 1), and the elongated grippers 1105 (see fig 1) are capable of pinching the rod-shaped member 200 therebetween through a fluid-tight fitting (i.e. a pipette arm interface head 300) with a pipette 1125 ([0007]-[0011]; [0019]-[0033]; fig 1-5; clm 1).
As regards to claim 7, Yeaton discloses a fluid material application device (abs; fig 1-5), wherein a recessed portion 300 having a shape corresponding to the rod-shaped member 200 is formed in contact with the transfer unit 1010+1015+1105+1125 ([0007]-[0011]; [0019]-[0033]; fig 1-5; clm 1)
As regards to claim 8, Yeaton discloses a fluid material application device (abs; fig 1-5), wherein a recessed portion 300 having a shape corresponding to the rod-shaped member 200 is formed in contact with the transfer unit 1010+1015+1105+1125 ([0007]-[0011]; [0019]-[0033]; fig 1-5; clm 1)
As regards to claim 9, Yeaton discloses a fluid material application device (abs; fig 1-5), wherein the transfer unit 1010+1015+1105+1125 has a groove 1110 which is recessed from a surface closest to the rod-shaped member 200 and in which the fluid material is held on a slide 1017 ([0007]-[0011]; [0019]-[0033]; fig 1-5; clm 1).
As regards to claim 10, Yeaton discloses a fluid material application device (abs; fig 1-5), wherein the transfer unit 1010+1015+1105+1125 has a groove 1110 which is recessed from a surface closest to the rod-shaped member 200 and in which the fluid material is held on a slide 1017 ([0007]-[0011]; [0019]-[0033]; fig 1-5; clm 1).
As regards to claim 11, Yeaton discloses a fluid material application device (abs; fig 1-5), wherein the transfer unit 1010+1015+1105+1125 has a groove 1110 which is recessed from a surface closest to the rod-shaped member 200 and in which the fluid material is held on a slide 1017 ([0007]-[0011]; [0019]-[0033]; fig 1-5; clm 1).

Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: all references cited on the attached PTO-892 Notice of References Cited excluding the above relied upon references.

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jethro M Pence whose telephone number is (571)270-7423.  The examiner can normally be reached on M-TH 8:00 A.M. - 6:30 P.M..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JETHRO M. PENCE/Primary Examiner, Art Unit 1717